PER CURIAM.
This is an action at law to collect a promissory note. The note is secured by a mortgage which provides that, in the event the note is “not paid at maturity and foreclosure on same for want of payment is resorted to,” the holder of the note is entitled to collect attorney’s fees to the amount of 10 per cent, on the amount involved. Labarre, the plaintiff in error, was an indorser of the note, and was not a party to the mortgage. The right to collect attorney’s fees docs not appear to exist, inasmuch as the foreclosure of the mortgage “for want of payment” has not yet been resorted to. The trial court rendered judgment for the plaintiff for .$2,407.50, and “an additional sum of 10 per cent, on said amount of principal and interest as attorney’s fees.”
The judgment of the Circuit Court is amended, by striking out'the part thereof allowing attorney’s fees. The defendant in error will be taxed with the costs in this court.
The judgment, as amended, is affirmed.